


109 HCON 491 : Providing for a correction to the

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 491
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Providing for a correction to the
		  enrollment of H.R. 6233.
	
	
		That, in the enrollment of the bill
			 H.R. 6233, the Clerk of the House of Representatives shall make the
			 following correction: Strike section 201(m)(3)(D).
		
	
		
			Passed the House of
			 Representatives September 30 (legislative day, September 29),
			 2006.
			Karen L. Haas
			Clerk.
		
	
